Citation Nr: 1014178	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at South Mississippi County 
Regional Medical Center and from Gerald S. Husted, M.D. on 
May 31, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision of a 
Department of Veterans Affairs (VA) Medical Center that 
denied the Veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
South Mississippi County Regional Medical Center and from 
Gerald S. Husted, M.D. on May 31, 2007.  The Veteran 
testified before the Board in March 2010.  


FINDINGS OF FACT

1.  The Veteran is not service-connected for any 
disabilities.

2.  The Veteran received treatment for cardiac ischemia at 
South Mississippi County Regional Medical Center from Gerald 
S. Husted, M.D. on May 31, 2007.

3.  The evidence reveals that the Veteran did not submit his 
claims for reimbursement within 90 days after termination of 
medical care.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred on May 31, 2007, have 
not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 
17.161, 17.1004 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-VA facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
Veteran receiving medical services in a VA facility until 
such time following the furnishing of care in the non-VA 
facility as the Veteran can be safely transferred to a VA 
facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. 
§ 17.52 (2009).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a Veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a Veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  The 
evidence shows that the Veteran is not service-connected for 
any disability.  Therefore, payment or reimbursement of 
medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be 
denied.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  To be eligible for 
reimbursement under that authority the Veteran must satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
such as, failure to submit a bill or 
medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).

If any one of the criteria is lacking, the benefit sought may 
not be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2009); Zimick v. West, 11 Vet. App. 45 (1998); Malone 
v. Gober, 10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004(d) 
(2009).

The Veteran filed his claims for medical reimbursement for 
treatment at South Mississippi County Regional Medical Center 
and from Gerald S. Husted, M.D. in February 2008.  However, 
the regulation, 38 C.F.R. § 17.1004(d), is clear that the 
beginning of the 90 days commences with, as applicable here, 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment, which in this case 
was May 31, 2007; or, the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  As to this second 
matter, there is no indication in the record, nor is it 
contended, that the Veteran ever took any steps to obtain 
payment or reimbursement for the treatment from a third 
party.  

Accordingly, in this case the 90 day time period commenced on 
May 31, 2007, and the initial claims were not received until 
February 14, 2008, and February 18, 2008, which are well more 
than 90 days thereafter.  Thus, the claims were not filed in 
a timely manner and, the claims must be denied. 

The Veteran contends that he called both the South 
Mississippi County Regional Medical Center and Dr. Husted's 
office within 90 days after he had received medical treatment 
from them to ask them to file reimbursement claims on his 
behalf.  While the Board empathizes with the Veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  In the absence of 
evidence to establish that the Veteran meets the criteria for 
payment or reimbursement of non-VA medical services, either 
on the basis of eligibility under 38 U.S.C.A. § 1728 or under 
38 U.S.C.A. § 1725, payment or reimbursement of those 
services cannot be granted.  The Board lacks authority to 
award medical care benefits except as authorized by statute 
and regulations.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v Brown, 6 Vet. 
App. 426 (1994).

For these reasons, the Board finds that the Veteran's claim 
is without legal merit, and the appeal must be denied.  The 
provisions regarding VA's duties to provide notice and 
assistance to claimants have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534 (2002).  Those provisions also do not have effect on 
claims made under 38 U.S.C. Chapter 17.  38 C.F.R. § 5103A 
(West 2002 & Supp. 2009).  The preponderance of the evidence 
is against the claim and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at South Mississippi County 
Regional Medical Center and from Gerald S. Husted, M.D. on 
May 31, 2007, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


